 

--------------------------------------------------------------------------------

 
Exhibit 10.4


 


THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR (III)
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.


SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON FEBRUARY 23, 2018 (THE “EXPIRATION DATE”).


No. _____


CORNERWORLD CORPORATION


WARRANT TO PURCHASE 1,321,000 SHARES OF
COMMON STOCK, PAR VALUE $0.001 PER SHARE


For VALUE RECEIVED, Scott Beck (“Warrantholder”), is entitled to purchase,
subject to the provisions of this Warrant, from Cornerworld Corporation, a
Nevada corporation (“Company”), at any time not later than 5:00 P.M., Eastern
time, on the Expiration Date (as defined above), at an exercise price per share
equal to $.20 (the exercise price in effect being herein called the “Warrant
Price”), 1,321,000 shares (“Warrant Shares”) of the Company’s Common Stock, par
value $0.001 per share (“Common Stock”).  The number of Warrant Shares
purchasable upon exercise of this Warrant and the Warrant Price shall be subject
to adjustment from time to time as described herein.


Section 1.           Registration.  The Company shall maintain books for the
transfer and registration of the Warrant.  Upon the initial issuance of this
Warrant, the Company shall issue and register the Warrant in the name of the
Warrantholder.  The company will register the warrant and underlying shares to
the 1,321,000 warrants issued under this agreement.  These shares are to be
included in the first registration by the company or an S-8 form to be filed no
later than five months from the date of this agreement.


Section 2.           Transfers.  As provided herein, this Warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), or an exemption from such
registration.  Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender thereof for transfer properly endorsed
or  accompanied by appropriate instructions for transfer and such other
documents as may be reasonably required by the Company, including, if required
by the Company, an opinion of its counsel to the effect that such transfer is
exempt from the registration requirements of the Securities Act, to establish
that such transfer is being made in accordance with the terms hereof, and a new
Warrant shall be issued to the transferee and the surrendered Warrant shall be
canceled by the Company.


Section 3.            Exercise of Warrant.  Subject to the provisions hereof,
the Warrantholder may exercise this Warrant in whole or in part at any time
prior to its expiration upon surrender of the Warrant, together with delivery of
the duly executed Warrant exercise form attached hereto as Appendix A (the
“Exercise Agreement”) and payment by cash, certified check or wire transfer of
funds (or, in certain circumstances, by cash-less exercise as provided below)
for the aggregate Warrant Price for that number of Warrant Shares then being
purchased, to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Warrantholder).  The Warrant Shares
so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner
 
 
 

--------------------------------------------------------------------------------


 
 
of such shares, as of the close of business on the date on which this Warrant
shall have been surrendered (or evidence of loss, theft or destruction thereof
and security or indemnity satisfactory to the Company), the Warrant Price shall
have been paid and the completed Exercise Agreement shall have been
delivered.  Certificates for the Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the Warrantholder within a reasonable time, not exceeding three (3)
business days, after this Warrant shall have been so exercised.  The
certificates so delivered shall be in such denominations as may be requested by
the Warrantholder and shall be registered in the name of the Warrantholder or
such other name as shall be designated by the Warrantholder.  If this Warrant
shall have been exercised only in part, then, unless this Warrant has expired,
the Company shall, at its expense, at the time of delivery of such certificates,
deliver to the Warrantholder a new Warrant representing the number of shares
with respect to which this Warrant shall not then have been exercised.  As used
herein, “business day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.


Section 4.            Compliance with the Securities Act of 1933. The Company
may cause the legend set forth on the first page of this Warrant to be set forth
on each Warrant or similar legend on any security issued or issuable upon
exercise of this Warrant, unless counsel for the Company is of the opinion as to
any such security that such legend is unnecessary.


Section 5.            Payment of Taxes.  The Company will pay any documentary
stamp taxes attributable to the initial issuance of Warrant Shares issuable upon
the exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.


Section 6.            Mutilated or Missing Warrants.  In case this Warrant shall
be mutilated, lost, stolen, or destroyed, the Company shall issue in exchange
and substitution of and upon cancellation of the mutilated Warrant, or in lieu
of and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.


Section 7.            Reservation of Common Stock.  The Company hereby
represents and warrants that there have been reserved, and the Company shall at
all applicable times keep reserved until issued (if necessary) as contemplated
by this Section 7, out of the authorized and unissued shares of Common Stock,
sufficient shares to provide for the exercise of the rights of purchase
represented by this Warrant.  The Company agrees that all Warrant Shares issued
upon due exercise of the Warrant shall be, at the time of delivery of the
certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company.


Section 8.           Adjustments.  Subject and pursuant to the provisions of
this Section 8, unless waived in a particular case by the Warrantholder, the
Warrant Price and number of Warrant Shares subject to this Warrant shall be
subject to adjustment from time to time as set forth hereinafter.


(a)           If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then the number of Warrant Shares
purchasable upon exercise of the Warrant and the Warrant Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Warrantholder thereafter exercising
the Warrant shall be entitled to receive the number of shares of Common Stock or
other capital stock which the Warrantholder would have received if the Warrant
had been exercised immediately prior to such event upon payment of a Warrant
Price
 
 

--------------------------------------------------------------------------------


 
 
that has been adjusted to reflect a fair allocation of the economics of such
event to the Warrantholder.  Such adjustments shall be made successively
whenever any event listed above shall occur.


Section 9.           Fractional Interest.  The Company shall not be required to
issue fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price of such fractional
share of Common Stock on the date of exercise.


Section 10.         Benefits.  Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.


Section 11.         Notices to Warrantholder.  Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.


Section 12.         Identity of Transfer Agent.  The Transfer Agent for the
Common Stock is Continental Stock Transfer & Trust Company.  Upon the
appointment of any subsequent transfer agent for the Common Stock or other
shares of the Company’s capital stock issuable upon the exercise of the rights
of purchase represented by the Warrant, the Company will mail to the
Warrantholder a statement setting forth the name and address of such transfer
agent.


Section 14.        Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier.  All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:


If to the Company:


12222 Merit Drive, Suite 120,
Dallas, Texas 75251
Attention:  Mr. Scott Beck
CEO
Fax:  (972) 404-4056


With a copy to:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention:  Scott Rosenblum, Esq.
Fax:  (212) 715-9411


Section 16.          Successors.  All the covenants and provisions hereof by or
for the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
 
 
 

--------------------------------------------------------------------------------



 
Section 17.         Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
laws of the State of New York, without reference to the choice of law provisions
thereof.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York and the United States District Court situated
therein for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Warrant and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Warrant.  The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  The Company and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


Section 19.          No Rights as Stockholder.  Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.


Section 20.          Section Headings.  The section headings in this Warrant are
for the convenience of the Company and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.
 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 23rd day of February, 2009.


              CORNERWORLD CORPORATION






              By: /s/ Scott Beck           
                                                               
              Name: Scott Beck
              Title: CEO


 
 
 

--------------------------------------------------------------------------------



 
APPENDIX A
CORNERWORLD CORPORATION
WARRANT EXERCISE FORM


To Cornerworld Corporation:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:


_______________________________
Name
________________________________
Address
________________________________
 
________________________________
Federal Tax ID or Social Security No.


and delivered by                              (certified mail to the above
address, or
(electronically (provide DWAC instructions:__________________), or (other
(specify): _________________________________      __).


and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.


Dated: ___________________, ____


Note:  The signature must correspond
with                                                                                     Signature:______________________________
the name of the Warrantholder as written
on the first page of the Warrant in
every                                                                           ______________________________
particular, without alteration or
enlargement                                                                                     Name
(please print)
or any change whatever, unless the Warrant
has been
assigned.                                                                             
______________________________
______________________________
Address
______________________________
Federal Identification or
Social Security No.


Assignee:
_______________________________
_______________________________
_______________________________
 
 
 